FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                          APRIL 14, 2022
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 78

State of North Dakota,                                  Plaintiff and Appellee
     v.
Maxwell Dean Hultberg,                              Defendant and Appellant

                                No. 20210301

Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable Cynthia M. Feland, Judge.

AFFIRMED.

Per Curiam.

Allen M. Koppy, State’s Attorney, Mandan, ND, for plaintiff and appellee.

Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                             State v. Hultberg
                               No. 20210301

Per Curiam.

[¶1] Maxwell Hultberg appealed from a criminal judgment entered after a
jury found him guilty of indecent exposure. Hultberg argues the district court
erred by giving the jury a general verdict form because it allowed the jury to
find him guilty without agreeing on the method of committing the offense.

[¶2] Hultberg did not preserve the issue for appeal and the alleged error will
only be reviewed for obvious error. See State v. Rodriguez, 2020 ND 261, ¶ 15,
952 N.W.2d 233 (holding alleged error with the verdict form was not preserved
for appeal and would only be reviewed for obvious error when the defendant
failed to object to the jury instructions and did not request a special verdict
form). To establish an obvious error, the appellant must show: “(1) error, (2)
that is plain, and (3) that affects substantial rights.” State v. Evanson, 2021
ND 4, ¶ 11, 953 N.W.2d 607 (citing State v. Doppler, 2013 ND 54, ¶ 14, 828
N.W.2d 502). The jury was instructed that they must unanimously agree as to
the method of commission of the offense. We presume the jury followed the
district court’s instructions. See Steinbach v. State, 2015 ND 34, ¶ 35, 859
N.W.2d 1 (stating the jury is presumed to follow a court’s instructions).

[¶3] We conclude Hultberg failed to establish that an error occurred. The jury
instructions informed the jury that they had to unanimously agree on at
least one method of commission of the offense and the jury was required to find
Hultberg not guilty if the jurors did not all agree on one method. State v.
Gaddie, 2022 ND 44, ¶¶ 10-11. When the verdict form is read with the
instructions, the general verdict form did not allow the jury to find Hultberg
guilty of indecent exposure without unanimously agreeing on the method for
committing the offense. We summarily affirm the criminal judgment under
N.D.R.App.P. 35.1(a)(7).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers


                                      1
Lisa Fair McEvers
Jerod E. Tufte




                    2